Case 17-21873        Doc 44     Filed 04/16/19     Entered 04/16/19 13:34:47          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21873
         Brik Nichols
         Ana Nichols
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/22/2017.

         2) The plan was confirmed on 09/27/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/27/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/27/2017, 04/04/2018, 11/27/2018.

         5) The case was Dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21873             Doc 44             Filed 04/16/19    Entered 04/16/19 13:34:47                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $22,350.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                              $22,350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,001.52
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,019.63
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,021.15

 Attorney fees paid and disclosed by debtor:                             $400.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL Laboratories                            Unsecured         120.00           NA              NA            0.00        0.00
 Advocate Medical Group                      Unsecured      1,233.00            NA              NA            0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        708.84          708.84           0.00        0.00
 Becket & Lee                                Unsecured         525.00        525.45          525.45           0.00        0.00
 Big Picture Loans                           Unsecured      1,300.00            NA              NA            0.00        0.00
 Bridgecrest Credit Company LLC              Unsecured            NA         200.54          200.54           0.00        0.00
 Bridgecrest Credit Company LLC              Secured       16,375.00     16,575.54        16,375.00      4,187.79    1,397.68
 Cbna                                        Unsecured      1,173.00            NA              NA            0.00        0.00
 Chase                                       Unsecured      2,000.00            NA              NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured      1,000.00       1,397.00        1,397.00           0.00        0.00
 COLLINS ASSET GROUP                         Unsecured         100.00           NA              NA            0.00        0.00
 Comcast                                     Unsecured      1,000.00            NA              NA            0.00        0.00
 FALLS COLLECTION SVC                        Unsecured         261.00           NA              NA            0.00        0.00
 Ford Motor Credit Corporation               Unsecured            NA           0.30            0.30           0.00        0.00
 Ford Motor Credit Corporation               Secured       28,582.00     28,025.51        28,025.21      7,850.74    2,351.97
 Illinois Dept of Revenue 0414               Unsecured           0.00        391.46          391.46           0.00        0.00
 Illinois Dept of Revenue 0414               Priority            0.00        715.00          715.00          48.13        0.00
 Illinois Dept of Revenue 0414               Priority       2,200.00       2,135.72        2,135.72        221.36         0.00
 Illinois Tollway                            Unsecured         200.00           NA              NA            0.00        0.00
 Internal Revenue Service                    Priority      24,500.00     12,264.85        12,264.85      1,271.18         0.00
 Internal Revenue Service                    Unsecured           0.00    25,699.43        25,699.43           0.00        0.00
 Metromile                                   Unsecured         118.00           NA              NA            0.00        0.00
 National Credit Adjusters                   Unsecured      3,148.00       3,147.51        3,147.51           0.00        0.00
 NCB MANAGEMENT SERVICE                      Unsecured      1,286.00            NA              NA            0.00        0.00
 Peoples Energy Corp                         Unsecured         800.00        707.15          707.15           0.00        0.00
 Portfolio Recovery Associates               Unsecured      9,134.00       9,805.15        9,805.15           0.00        0.00
 Portfolio Recovery Associates               Unsecured         409.00        409.84          409.84           0.00        0.00
 Preferred Open MRI                          Unsecured         124.00           NA              NA            0.00        0.00
 Resurgent Capital Services                  Unsecured         969.00        969.08          969.08           0.00        0.00
 Resurgent Capital Services                  Unsecured         565.00        565.09          565.09           0.00        0.00
 TCF Bank                                    Unsecured         250.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21873             Doc 44   Filed 04/16/19    Entered 04/16/19 13:34:47               Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim        Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled     Asserted      Allowed         Paid          Paid
 TMobile                           Unsecured      1,500.00           NA           NA             0.00        0.00
 United States Dept Of Education   Unsecured     12,629.00    12,646.57     12,646.57            0.00        0.00
 Zingo Cash                        Unsecured      2,443.00      2,545.70     2,545.70            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                     $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $44,400.21         $12,038.53              $3,749.65
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $44,400.21         $12,038.53              $3,749.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00                  $0.00
        Domestic Support Ongoing                              $0.00               $0.00                  $0.00
        All Other Priority                               $15,115.57           $1,540.67                  $0.00
 TOTAL PRIORITY:                                         $15,115.57           $1,540.67                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $59,719.11                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                          $5,021.15
           Disbursements to Creditors                         $17,328.85

 TOTAL DISBURSEMENTS :                                                                         $22,350.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21873        Doc 44      Filed 04/16/19     Entered 04/16/19 13:34:47            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
